 


113 HR 555 RH: BLM Live Internet Auctions Act
U.S. House of Representatives
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 148
113th CONGRESS 1st Session 
H. R. 555
[Report No. 113–201] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2013 
Mr. Johnson of Ohio (for himself, Mr. Duncan of South Carolina, and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 10, 2013
Additional sponsors: Mr. Thornberry, Mr. Cramer, and Mr. Gosar


September 10, 2013
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Mineral Leasing Act to authorize the Secretary of the Interior to conduct onshore oil and gas lease sales through Internet-based live lease sales, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the BLM Live Internet Auctions Act. 
2.Internet-based onshore oil and gas lease sales 
(a)AuthorizationSection 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is amended— 
(1)in subparagraph (A), in the third sentence, by inserting , except as provided in subparagraph (C) after by oral bidding; and 
(2)by adding at the end the following: 
 
(C)In order to diversify and expand the Nation’s onshore leasing program to ensure the best return to the Federal taxpayer, reduce fraud, and secure the leasing process, the Secretary may conduct onshore lease sales through Internet-based bidding methods. Each individual Internet-based lease sale shall conclude within 7 days. . 
(b)ReportNot later than 90 days after the tenth Internet-based lease sale conducted under the amendment made by subsection (a), the Secretary of the Interior shall analyze the first 10 such lease sales and report to Congress the findings of the analysis. The report shall include— 
(1)estimates on increases or decreases in such lease sales, compared to sales conducted by oral bidding, in— 
(A)the number of bidders; 
(B)the average amount of bid; 
(C)the highest amount bid; and 
(D)the lowest bid; 
(2)an estimate on the total cost or savings to the Department of the Interior as a result of such sales, compared to sales conducted by oral bidding; and 
(3)an evaluation of the demonstrated or expected effectiveness of different structures for lease sales which may provide an opportunity to better maximize bidder participation, ensure the highest return to the Federal taxpayers, minimize opportunities for fraud or collusion, and ensure the security and integrity of the leasing process. 
 
 
September 10, 2013
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
